DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 3 instances of “a module for…” and “a target image generation module” in claim 8.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "the first neural network" in the clause.  There is insufficient antecedent basis for this limitation in the claim. No first neural network has been established. Appropriate correction is required.
The limitations of claim 14 substantially correspond to the limitations of claim 7; thus they are rejected on similar grounds.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 8, 10, 11, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Song et al. (US Pub. 2019/0281325), hereinafter Song, in view of Kawaba et al. (US Pub. 2019/0301941), hereinafter Kawaba. 
Regarding claim 1, Song discloses a color vision deficiency correction method, comprising: adjusting a color of an image to obtain an adjusted image, and then adjusting a pixel level of the adjusted image to a preset pixel level according to image content, to obtain a to-be-processed image (Paragraphs [0020]-[0023]: the composer metadata (or in some cases also called backward reshaping mappings) can be used by for example downstream decoders to perform backward reshaping (e.g., inverse tone mapping, etc.) on one or more SDR images in order to generate backward reshaped images that may be optimized for rendering on one or more (target) HDR reference displays. Furthermore, the mapping (backward reshaping) of the SDR images to the target images may generally refer to image processing operations that can convert images (i.e., SDR images) back to the original EOTF domain (e.g., gamma or PQ), for further downstream processing, such as the display management, etc. By way of example but not limitation, the mapping may refer to image processing operations that take each of the pixels (or codewords) of the image in the SDR range and map them to the corresponding pixels (or codewords) in the HDR range…video data of the production stream (112) is then provided to a processor for post-production editing (115). The post-production editing (115) may include adjusting or modifying colors or brightness in particular areas of an image to enhance the image quality or achieve a particular appearance for the image in accordance with the video creator's creative intent); determining an adjustment matrix based on an RGB value of the to-be-processed image and a preset RGB target value (Paragraphs [0087]-[0088]: a progressive codec implementing techniques as describe herein can provide two layers of backward-compatibility with coded bitstreams. In some embodiments, a media client device such as a source device that operates with a target display can determine the capability of the target display and select to stream or receive a specific level of composer metadata (and any preceding levels of composer metadata) suitable for the target display among multiple target displays supported by SLPC. As a result, the media client device may compose and render images optimized for the target display based on the composer metadata up to the specific level without needing to perform DM operations. This can be a cost saving factor from a device manufacturing point of view…generate, encode and decode SLPC related image metadata for luma and chroma channels of color spaces, support real-time non-reference scenarios using luma intensity for modulation, convert different polynomial modulation functions to progressive MMR coefficients via simple matrix conversion, extend the SLPC techniques to other coefficient format, apply unequal weighting in different layers, and so forth; Paragraphs [0215]-[0222]: matrix Rc0 in expressions (64) and (65) above can be trained (e.g., in advance, dynamically, continuously, etc.) with a training data set of images (which may be different from the SDR images (117) and corresponding reference target images) from an image database that comprises SDR images and their corresponding reference target images. In some embodiments, (e.g., most recently trained, etc.) Rc0 may be used as a static matrix to convert parameters/coefficients in polynomial modulation to optimal MMR coefficients in MMR…Downstream receiver can extract these optimized MMR coefficients extracted from the coded bitstream to predict or backward reshape the SDR images (117) into target images to a given target display in the multiple target displays supported under SLPC; Paragraph [0266]: at least one of the SDR image or the composed target image is represented in one of: an IPT PQ (ICtCp) color space, an YCbCr color space, an RGB color space); and generating a target image based on the to-be-processed image, the adjustment matrix, and the adjustment mapping table (Fig. 4B; Paragraphs [0215]-[0222]: matrix Rc0 in expressions (64) and (65) above can be trained (e.g., in advance, dynamically, continuously, etc.) with a training data set of images (which may be different from the SDR images (117) and corresponding reference target images) from an image database that comprises SDR images and their corresponding reference target images. In some embodiments, (e.g., most recently trained, etc.) Rc0 may be used as a static matrix to convert parameters/coefficients in polynomial modulation to optimal MMR coefficients in MMR…Downstream receiver can extract these optimized MMR coefficients extracted from the coded bitstream to predict or backward reshape the SDR images (117) into target images to a given target display in the multiple target displays supported under SLPC; Paragraph [0266]: at least one of the SDR image or the composed target image is represented in one of: an IPT PQ (ICtCp) color space, an YCbCr color space, an RGB color space; Paragraph [0288]: the image processing device uses the composer metadata of the first level through the composer metadata of the k-th level to map the SDR image to a composed target image optimized for the k-th reference target display in the N different reference target displays).
	Song does not explicitly disclose adjusting a color of an image according to an environmental color temperature; comparing a color displayed on a display with a color of a standard colorimetric card for correction, to determine an adjustment mapping table.
	However, Kawaba teaches image color adjustment (Abstract), further comprising adjusting a color of an image according to an environmental color temperature (Paragraph [0090]: color conversion engine (the color converting portion: CCE) in FIG. 4, at the time of inputting or performing colorimetry of a small-number-of-specific-colors chart configured with a small number of color charts less than IT8.7/4, an image/images obtained with “a single medium, color material and illumination light” or “a plurality of different media, color materials and illumination lights” inputted using “a single input machine or a plurality of different individual input machines is/are used. Then, by, after performing color conversion of the image obtained by inputting the small-number-of-specific-colors chart to L*a*b* values, performing colorimetry of a large-number-of-specific-colors chart including colors of the small-number-of-specific-colors chart using a reference dedicated colorimetric device, taking into account spectral data of ambient lights corresponding to various kinds of illumination environments, colors adjusted to a spectral reflectance for each spectrum (wavelength of light) that the ambient lights have are calculated. Next, corresponding colors of the large-number-of-specific-colors chart for which colorimetry has been performed under the same colorimetric conditions as the small-number-of-specific-colors chart, including colors that are not included in the small-number-of-specific-colors chart, are converted to L*a*b* values of the input color table and allocated); comparing a color displayed on a display with a color of a standard colorimetric card for correction, to determine an adjustment mapping table (Fig. 9; Paragraphs [0104]-[0105]: comparing pieces of printed matter with the same medium and the same color material but with different ambient lights, it is possible to, by individually selecting two target color tables corresponding to the pieces of printed matter, respectively, perform comparison with colorimetric values (L*a*b*) taking into account the influence of the medium, color material and ambient lights… FIG. 9 is a flow of comparing colorimetric values with “different illumination, media and color materials” to show color comparison among pieces of matter under different illumination environments). Kawaba teaches that this will enable color conversion values under various conditions with a high precision (Paragraph [0091]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Song with the features above as taught by Kawaba so as to enable color conversion values under various conditions with a high precision as presented by Kawaba.
Regarding claim 3, Song, in view of Kawaba teaches the color vision deficiency correction method according to claim 1, Song discloses wherein the adjusting a pixel level of the adjusted image to a preset pixel level comprises: performing inverse tone mapping on a preset key frame of the adjusted image, and performing motion estimation on frames other than the preset key frame so as to adjust the pixel level of the adjusted image to the preset pixel level, wherein one frame is processed for every preset number of frames of the adjusted image, and the processed frame is the key frame (Paragraphs [0017]-[0023]: composer metadata of the j-th level is generated dependent and based on the composer metadata of the first level through composer metadata of (j−1)-th level, where i and j are positive integers. The composer metadata of the first level through the composer metadata of the i-th level in the composer metadata of the first level through the composer metadata of the N-th level is to be used for mapping the SDR image to the i-th target image specifically optimized for the i-th reference target display in N different reference target displays. Generally speaking, the N different reference target displays may have different target dynamic ranges (e.g., ranging from a relatively narrow dynamic range such as one comparable with the standard dynamic range to a relatively high dynamic range such as the highest dynamic range among multiple high dynamic ranges) from each other. The composer metadata of those levels higher than the i-th level (i.e., the composer metadata of the (i+1)-th level through the composer metadata of the N-th level) in the composer metadata of the first level through the composer metadata of the N-th level may be generally not used for mapping the SDR image to the i-th target image specifically optimized for the i-th reference target display in N different reference target displays…the composer metadata (all or a part thereof) is used for mapping a source image (e.g., an SDR image) or even multiple source images to one or more corresponding target images (e.g., one or more target HDR images specifically optimized for respective reference target displays). That is to say, the composer metadata (or in some cases also called backward reshaping mappings) can be used by for example downstream decoders to perform backward reshaping (e.g., inverse tone mapping, etc.) on one or more SDR images in order to generate backward reshaped images that may be optimized for rendering on one or more (target) HDR reference displays. Furthermore, the mapping (backward reshaping) of the SDR images to the target images may generally refer to image processing operations that can convert images (i.e., SDR images) back to the original EOTF domain (e.g., gamma or PQ), for further downstream processing, such as the display management, etc. By way of example but not limitation, the mapping may refer to image processing operations that take each of the pixels (or codewords) of the image in the SDR range and map them to the corresponding pixels (or codewords) in the HDR range… the composer metadata (complete or a part thereof) is used for mapping a source image (e.g., an SDR image) or even multiple source images to one or more corresponding target images (e.g., one or more target HDR images specifically optimized for respective reference target displays). That is to say, the composer metadata (or in some cases also called backward reshaping mappings) can be used by for example downstream decoders to perform backward reshaping (e.g., inverse tone mapping, etc.) on one or more SDR images in order to generate backward reshaped images that may be optimized for rendering on one or more (target) HDR reference displays. Furthermore, the mapping (backward reshaping) of the SDR images to the target images may generally refer to image processing operations that can convert images (i.e., SDR images) back to the original EOTF domain (e.g., gamma or PQ), for further downstream processing, such as the display management, etc. By way of example but not limitation, the mapping may refer to image processing operations that take each of the pixels (or codewords) of the image in the SDR range and map them to the corresponding pixels (or codewords) in the HDR range… FIG. 1A depicts an example process of a video delivery pipeline (100) showing various stages from video capture to video content display. A sequence of video frames (102) is captured or generated using image generation block (105). Video frames (102) may be digitally captured (e.g. by a digital camera) or generated by a computer (e.g. using computer animation) to provide video data (107). Alternatively, video frames (102) may be captured on film by a film camera. The film is converted to a digital format to provide the video data (107). In a production phase (110), the video data (107) is edited to provide a video production stream…video data of the production stream (112) is then provided to a processor for post-production editing (115). The post-production editing (115) may include adjusting or modifying colors or brightness in particular areas of an image to enhance the image quality or achieve a particular appearance for the image in accordance with the video creator's creative intent. This is sometimes called “color timing” or “color grading.” Other editing (e.g. scene selection and sequencing, manual and/or automatic scene cut information generation, image cropping, addition of computer-generated visual special effects, etc.) may be performed at the post-production editing (115) to yield a release version of HDR images (117-1) or SDR (or relatively narrow dynamic range) images).
Regarding claim 4, Song, in view of Kawaba teaches the color vision deficiency correction method according to claim 3, Song discloses further comprising: using a first neural network to perform inverse tone mapping on the preset key frame of the adjusted image, and using an optical flow method to perform motion estimation on the frames other than the preset key frame, wherein the first neural network is a neural network with an encoder-decoder architecture (Figs. 2A-2C; Paragraph [0023]: sometimes called “color timing” or “color grading.” Other editing (e.g. scene selection and sequencing, manual and/or automatic scene cut information generation, image cropping, addition of computer-generated visual special effects, etc.) may be performed at the post-production editing (115) to yield a release version of HDR images (117-1) or SDR (or relatively narrow dynamic range) images (117) (e.g., SDR, etc.). In some embodiments, during post-production editing (115), the HDR images (117-1) are viewed on a reference HDR display that supports the high dynamic range by a colorist who is performing post-production editing operations on the HDR images (117-1). In some other embodiments, during post-production editing (115), the SDR images (117) are viewed on a reference display (125) that supports the standard dynamic range (or a relatively narrow dynamic range) by a colorist who is performing post-production editing operations on the SDR images (117). In some embodiments, the coding block (120) may implement a single layer SLPC codec framework such as illustrated in FIG. 2A or FIG. 2B. In operational scenarios in which the coding block (120) receives the HDR images (117-1) from the post-production editing (115), the HDR images (117-1) may be forward reshaped by the coding block (120) into SDR images; Paragraph [0107]: single layer codec architectures have been described. It should be noted that techniques as described herein can be used in different single-layer codec architectures other than those illustrated in FIG. 2A through FIG. 2C. Additionally, optionally or alternatively, these techniques can be used in multi-layer codec architectures. Thus, these and other variations of single-layer or multi-layer codec architectures may operate with some or all of the techniques as described herein; Paragraph [0199]: operational scenarios in which reference target images for target displays are not available, optimized polynomial and/or MMR coefficients may still be obtained based at least in part on pixel-based approximation, histogram-based approximation, coefficient training, machine learning, and so forth; Paragraph [0238]: composer metadata of the three levels can be generated based on three sets of reference target images of the EDRs for the three target displays, obtained based on machine learning using a training dataset, etc. In some embodiments, the three sets of reference target images may comprise images of the same spatial resolution of 1920×1080 pixels in a PQ P3 color space).
Regarding claim 8, the limitations of this claim substantially correspond to the limitations of claim 1; thus they are rejected on similar grounds.
Regarding claim 10, the limitations of this claim substantially correspond to the limitations of claim 3; thus they are rejected on similar grounds.
Regarding claim 11, the limitations of this claim substantially correspond to the limitations of claim 4; thus they are rejected on similar grounds.
Regarding claim 15, the limitations of this claim substantially correspond to the limitations of claim 8; thus they are rejected on similar grounds. 

Claims 2 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Song, in view of Kawaba, and further in view of Seo et al. (NPL: Real-time Adaptable and Coherent Rendering for Outdoor Augmented Reality), hereinafter Seo.
Regarding claim 2, Song, in view of Kawaba teaches the color vision deficiency correction method according to claim 1, Kawaba discloses wherein the color of the image captured by a camera is adjusted according to the environmental color temperature (Paragraph [0076]: Depending on whether an RGB input apparatus is a scanner, a digital camera or a video camera (hereinafter generically referred to simply as a camera), and because of difference in spectral sensitivity characteristics, color gamut and gamma among sensors, influence by difference in spectral characteristics of a colorimetric chart that is a medium targeted by colorimetry; Paragraph [0090]: color conversion engine (the color converting portion: CCE) in FIG. 4, at the time of inputting or performing colorimetry of a small-number-of-specific-colors chart configured with a small number of color charts less than IT8.7/4, an image/images obtained with “a single medium, color material and illumination light” or “a plurality of different media, color materials and illumination lights” inputted using “a single input machine or a plurality of different individual input machines is/are used. Then, by, after performing color conversion of the image obtained by inputting the small-number-of-specific-colors chart to L*a*b* values, performing colorimetry of a large-number-of-specific-colors chart including colors of the small-number-of-specific-colors chart using a reference dedicated colorimetric device, taking into account spectral data of ambient lights corresponding to various kinds of illumination environments, colors adjusted to a spectral reflectance for each spectrum (wavelength of light) that the ambient lights have are calculated. Next, corresponding colors of the large-number-of-specific-colors chart for which colorimetry has been performed under the same colorimetric conditions as the small-number-of-specific-colors chart, including colors that are not included in the small-number-of-specific-colors chart, are converted to L*a*b* values of the input color table and allocated).
	Song, in view of Kawaba does not explicitly disclose the RGB value of the image captured by the camera is adjusted by using the following formula: 

    PNG
    media_image1.png
    168
    411
    media_image1.png
    Greyscale
 
wherein T denotes environmental color temperature/100.
	However, Seo teaches color adjustment based on environmental sources (Abstract), further comprising the RGB value of the image captured by the camera is adjusted by using the following formula: 

    PNG
    media_image1.png
    168
    411
    media_image1.png
    Greyscale
 
wherein T denotes environmental color temperature/100 (Table 1; Section 2.1.3: we described how the color temperatures of sunrise/sunset and noon were determined. In this section, we explain why the lighting color should be expressed as based on the color temperature. In order to use the color temperature to determine the lighting color, the RGB values must be determined. In this study, the RGB values were determined by using a temperature-to-RGB conversion algorithm designed by Helland [13]; the pseudo-code is provided in Table 1 . Figure 4 shows the graph for each RGB attribute value as a function of the color temperature. In each graph, the color temperature of 6600 K and color value of 255 are marked; for all three color channels, it can be seen that the relationship between the color channel and color temperature sharply changes at 6600 K. Table 1 shows the derivation of the pseudo-code using the graph. Table 1 provides a high approximation, and real-time operation is possible). Seo teaches that this will allow for a high approximation of color temperatures to be determined (Section 2.1.3). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Song, in view of Kawaba with the features above as taught by Seo so as to allow for a high approximation of color temperatures to be determined as presented by Seo.
Regarding claim 9, the limitations of this claim substantially correspond to the limitations of claim 2; thus they are rejected on similar grounds.

Claims 5, 6, 12, 13, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Song, in view of Kawaba, and further in view of Samec et al. (US Pub. 2016/0270656), hereinafter Samec.
Regarding claim 5, Song, in view of Kawaba teaches the color vision deficiency correction method according to claim 1. 
	Song, in view of Kawaba does not explicitly disclose setting the RGB target value according to a type of color vision deficiency and a degree of color vision deficiency.
	However, However, Samec teaches color adjustment based on environmental sources (Paragraphs [1638]-[1646]), further comprising setting the RGB target value according to a type of color vision deficiency and a degree of color vision deficiency (Fig. 5; Fig. 10C; (Paragraphs [1653]-[1654]: he display device (62) comprises adaptable optics or VFEs, for example, similar to VFE (1020) described in FIGS. 10B and 10C. In some embodiments, the VFEs or adaptable optics may be altered as to modify the phase and/or focus of the wavefront of a given color component of an image incident thereon. As described above, the shape of the VFE (1020) may be modified, thus varying the phase, wavefront shape, and possibly the focus of the light incident thereon. Thus, the shape of the VFE may be modified to adjust the focal depth of a given color component of the wavefront incident thereon…a first color component may be shifted from a first position to a second position on the focal plane. The second position may be configured to correct for lateral chromatic aberrations, such that the first color component is focused at approximately the same position as at least a second color component on the focal plane. In some embodiments, the position of the second component is focused on the fovea of the eye; Paragraph [1668]: user may then specify a desired correction, which may define an optical prescription, to the ophthalmic system through an appropriate feedback mechanism (e.g., a user interface). Or, in another embodiment, the user may have the option of incrementally increasing or decreasing a prescription (e.g., changing the focus and/or wavefront) until the user arrives at a comfortable viewing prescription. See, for example, the description herein connection with phoropter technology. In some embodiments, the ophthalmic system may automatically incrementally increase or decrease a prescription based on the user input into the feedback mechanism; Paragraphs [1889]-[1892]: ophthalmic device may be configured to function as an RGB anomaloscope. A test based on color matching of two images and/or light sources is used to provide color detection testing. One source or image can have a fixed control color, while the other source or image is adjustable by the viewer (e.g., a fixed-spectral image that can be adjusted in brightness). The viewer may be presented with a variety of control colors, and attempts to match the adjustable image to the control image, or determine that a match cannot be made…the ophthalmic system may, for example, test more than once a day, twice a week, three times a week, four times a week, five times a day, six times a week or more. In some embodiments, the frequency of regularly scheduled tests may be automatically adjusted based on trending color blindness testing results and/or based on a detection that the wearer is having difficulty distinguishing colors. In such cases, the system may be able to better detect the severity or time-variation of a wearer's color detection deficiency by testing the wearer's color vision at various times of day and in various light conditions. Similarly the system may be able to obtain more complete and/or accurate results by testing a wearer's color vision repeatedly at different depth planes, degrees of accommodation, and/or areas of the retina. Accordingly, the system may be able to vary the depth plane, accommodation, and/or area of the retina when administering a color vision test). Samec teaches that this will allow for selecting the appropriate image modification program to apply to the images projected to the user (Paragraph [1679]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Song, in view of Kawaba with the features above as taught by Samec so as to allow for selecting the appropriate image modification program to apply to the images projected to the user as presented by Samec.
Regarding claim 6, Song, in view of Kawaba teaches the color vision deficiency correction method according to claim 1, Song discloses wherein the generating a target image based on the to-be-processed image, the adjustment matrix, and the adjustment mapping table comprises: restoring the pixel level of the to-be-processed image to an original pixel level to obtain a to-be-mapped image (Paragraphs [0017]-[0023]: composer metadata of the j-th level is generated dependent and based on the composer metadata of the first level through composer metadata of (j−1)-th level, where i and j are positive integers. The composer metadata of the first level through the composer metadata of the i-th level in the composer metadata of the first level through the composer metadata of the N-th level is to be used for mapping the SDR image to the i-th target image specifically optimized for the i-th reference target display in N different reference target displays. Generally speaking, the N different reference target displays may have different target dynamic ranges (e.g., ranging from a relatively narrow dynamic range such as one comparable with the standard dynamic range to a relatively high dynamic range such as the highest dynamic range among multiple high dynamic ranges) from each other. The composer metadata of those levels higher than the i-th level (i.e., the composer metadata of the (i+1)-th level through the composer metadata of the N-th level) in the composer metadata of the first level through the composer metadata of the N-th level may be generally not used for mapping the SDR image to the i-th target image specifically optimized for the i-th reference target display in N different reference target displays…the composer metadata (all or a part thereof) is used for mapping a source image (e.g., an SDR image) or even multiple source images to one or more corresponding target images (e.g., one or more target HDR images specifically optimized for respective reference target displays; Paragraph [0088]: Techniques as described herein can be used to generate, encode and decode SLPC related image metadata for luma and chroma channels of color spaces, support real-time non-reference scenarios using luma intensity for modulation, convert different polynomial modulation functions to progressive MMR coefficients via simple matrix conversion, extend the SLPC techniques to other coefficient format, apply unequal weighting in different layers, and so forth); mapping the to-be-mapped image according to the adjustment mapping table and the adjustment matrix to obtain a to-be-displayed image (Fig. 4B; Paragraphs [0215]-[0222]: matrix Rc0 in expressions (64) and (65) above can be trained (e.g., in advance, dynamically, continuously, etc.) with a training data set of images (which may be different from the SDR images (117) and corresponding reference target images) from an image database that comprises SDR images and their corresponding reference target images. In some embodiments, (e.g., most recently trained, etc.) Rc0 may be used as a static matrix to convert parameters/coefficients in polynomial modulation to optimal MMR coefficients in MMR…Downstream receiver can extract these optimized MMR coefficients extracted from the coded bitstream to predict or backward reshape the SDR images (117) into target images to a given target display in the multiple target displays supported under SLPC; Paragraph [0266]: at least one of the SDR image or the composed target image is represented in one of: an IPT PQ (ICtCp) color space, an YCbCr color space, an RGB color space; Paragraph [0288]: the image processing device uses the composer metadata of the first level through the composer metadata of the k-th level to map the SDR image to a composed target image optimized for the k-th reference target display in the N different reference target displays)
	Song, in view of Kawaba does not explicitly disclose if AR display is performed, mixing the to-be-displayed image with an illumination information image passing through a lens and then displaying the image; and if VR display is performed, displaying the to-be-displayed image.
	However, However, Samec teaches color adjustment based on environmental sources (Paragraphs [1638]-[1646]), further comprising if AR display is performed, mixing the to-be-displayed image with an illumination information image passing through a lens and then displaying the image (Fig. 3A; Paragraph [1510]: the ophthalmic system may be an augmented reality system that uses AR and/or VR techniques to compensate for the shape of a user's cornea and/or otherwise correct for vision defects. For example, the ophthalmic system may be an augmented reality head mounted display system configured to pass light from the world in front of the user of the augmented reality system into an eye of a person wearing the ophthalmic system); and if VR display is performed, displaying the to-be-displayed image (Fig. 3A; Paragraph [1511]: the ophthalmic system is a VR head mounted display system that is opaque and blocks the transmission of ambient light formed in front of the user and the VR head mounted display. The VR head mounted display may be configured to display only virtual image content to the wearer or user. In some embodiments, where ambient light is formed in front of the user and thus is blocked by the VR head mounted display system, the VR head mounted display system may, however, include outward facing cameras (e.g., wide-field-of-view machine vision cameras (16)), which provide a view of the world in front of the user. These cameras may capture the ambient light in front of the user, reproduce images containing views of the world in front of the user on the display, and project these images onto the eyes of the user. The virtual image content may be modified by a wavefront correction based on the optical prescription in a manner similar to the AR image content of the augmented reality head mounted display system. Such as described above, for example, one or more adaptable optics, such as shown in FIG. 10E, may be adjusted to provide suitable refractive correction. Such ophthalmic systems can be configured to provide wavefront correction to the virtual reality image content. While the VR system is opaque to ambient light, VR image content may be any image content stored in the memory or generated by the ophthalmic system, including images of ambient light in front of the user obtained by the outward facing cameras). Samec teaches that this will allow for selecting the appropriate image modification program to apply to the images projected to the user (Paragraph [1679]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Song, in view of Kawaba with the features above as taught by Samec so as to allow for selecting the appropriate image modification program to apply to the images projected to the user as presented by Samec.
Regarding claim 12, the limitations of this claim substantially correspond to the limitations of claim 5; thus they are rejected on similar grounds.
Regarding claim 13, the limitations of this claim substantially correspond to the limitations of claim 6; thus they are rejected on similar grounds.
Regarding claim 16, Song, in view of Kawaba teaches the pair of smart glasses according to claim 15, Kawaba discloses further comprising a color temperature sensor, a camera (Fig. 4; Paragraph [0071]-[0076]: Color temperature refers to the temperature when carbon is heated and a color emitted thereby, and objectively indicates the light color of the light source. Light colors of light sources can be roughly classified in white light and colored light. It is only to the white light that the concept of color temperature can be applied. As for the colored light, it is not possible to determined color temperature. The color temperature of sun light changes according to the latitude of the earth. Typically, the color temperature is 5,500K during the daytime. The color temperature of a strobe and a monitor is typically 6,000K to 6,500K. In the printing industry, 5,000K is the standard. The color temperature of an incandescent light bulb is about 3,000K… Depending on whether an RGB input apparatus is a scanner, a digital camera or a video camera (hereinafter generically referred to simply as a camera), and because of difference in spectral sensitivity characteristics, color gamut and gamma among sensors, influence by difference in spectral characteristics of a colorimetric chart that is a medium targeted by colorimetry; Paragraph [0099]: RGB image input apparatus has device-specific color reproduction characteristics, and color reproduction of an input image also changes according to the kind of medium or color material for input. This is because the spectral sensitivity of a used sensor and the spectral wavelength distribution of illumination differ according to scanners and the like. This is the same for a digital camera and a smartphone camera and is also the same for a 4K/8K video camera and a 4K/8K camera of specifications with a wider color gamut based on the Recommendation ITU); the camera is configured to collect an image; (Paragraph [0099]: RGB image input apparatus has device-specific color reproduction characteristics, and color reproduction of an input image also changes according to the kind of medium or color material for input. This is because the spectral sensitivity of a used sensor and the spectral wavelength distribution of illumination differ according to scanners and the like. This is the same for a digital camera and a smartphone camera and is also the same for a 4K/8K video camera and a 4K/8K camera of specifications with a wider color gamut based on the Recommendation ITU).
	Song, in view of Kawaba does not explicitly disclose further comprising a first optical element, a projector, and a second optical element in sequence in a light propagation direction, wherein the first optical element is configured to reflect an image to the camera; the color temperature sensor is configured to sense an environmental color temperature and an environmental color; the camera is configured to collect an image; the color vision deficiency correction device is configured to perform color vision deficiency correction on the image collected by the camera to generate a target image; the projector is configured to project the target image onto a glasses lens surface; and the second optical element is configured to transmit the target image on the glasses lens surface to human eyes.
	However, Samec teaches color adjustment based on environmental sources (Paragraphs [1638]-[1646]), further comprising a first optical element, a projector, and a second optical element in sequence in a light propagation direction, wherein the first optical element is configured to reflect an image to the camera (Fig. 5; Fig. 10C; Paragraph [1498]: one or more adaptable optical elements or VFEs (1020) may be integrated with a stacked waveguide assembly and/or disposed on one or more sides thereof; Paragraph [1691]: augmented reality device 1400 uses pure adaptive optics to achieve a refractive correction. For example, the augmented reality device 1400 can include a plurality of lenses and mirrors. For example, an adaptive optical lens that is transmissive can be employed to correct light projected by a light source of the display as well as correct ambient light form the world in front of the eyewear. In some such embodiments, a plurality of waveguides need not be employed as adaptive optical elements but can be time-multiplexed to enable scanning of different colors (e.g., red, green, and blue) as well as depth planes. In certain implementations, the colors can be scanned for an individual depth plane prior to proceeding to the next depth plane. In some embodiments, a beamsplitter may be employed to couple in light from the light source although other configurations are possible. In some embodiment, a plurality of light guides may be included with the adaptive optical lens. Multiple colors or depth planes can be scanned simultaneously in some embodiments. Transmissive spatial light modulators that modulate the phase may also be used to alter the wavefront shape and provide refractive correction. Adaptive optical mirrors may also be employed. In some embodiments, reflectors may be used to tailor the optical path as desired. A beamsplitter may also be employed, in certain embodiments, to couple in light from the light source; Paragraph [1960]: the light output from the waveguides can be scanned horizontally and/or vertically in the target region of the user's eye to construct two-dimensional images of the target region. Additionally, by varying the depth in the eye at which light output from the waveguide is focused, three-dimensional images can be constructed. In various embodiments, the depth in the eye at which light output from the waveguide is focused can be varied based on the scan angle of the fiber scanning device. In some embodiments, the depth in the eye at which the beam 2638 is focused can be varied by varying the wavelength of light. In some other embodiments, the depth in the eye at which the beam 2638 is focused can be varied by scanning the beam along a longitudinal axis of the beam 2638 that is aligned with the direction of propagation of the beam 2638. In various embodiments, the longitudinal axis of the beam 2638 can be aligned with the line of sight of the user 2620; Paragraph [2006]: light projected from the optical source 2354 can be focused at different focal distances in the wearer's eye 2320. For example, the focus of the projected light can coincide with the cornea, the iris, the natural lens, the vitreous or the retina. In various embodiments, one or more adaptable optical elements or variable focusing elements (VFEs) can be optionally used to change the angle of incidence of the light projected from the optical source 2354 and/or the focal plane at which the light projected from the optical source 2354 is focused or appears to originate, as discussed above with reference to FIGS. 10B, 10C and 10D. For example, light output from the optical source 2354 can be modified using optical systems comprising lenses, prisms and/or mirrors (e.g., optical element 1024 of FIG. 10C) such that the depth at which the beam 2338 is focused in the eye and/or the direction of the beam 2338 on the eye 2320 of the user 2360 can be varied); the color temperature sensor is configured to sense an environmental color temperature and an environmental color (Paragraphs [1355]-[1359]: The device of any of the above embodiments… device of the embodiment 44, wherein the device is configured to obtain the information regarding the ambient environment by using an outward facing camera to acquire images of objects in the environment outside of the eyewear; and wherein the device is configured to determine a relationship between the objects in the acquired images and the measured biological characteristics; Paragraph [1791]: example of input at 1766 may be ambient light from the environment surrounding the user. In this respect, the ophthalmic system may also include outward facing cameras (e.g., cameras (16)) to measure the surrounding ambient light intensity. In another embodiment, the local processing module (70) may be configured to determine a time of date, which may be indicative of a light intensity value (e.g., light levels may be lower during the evening as compared to during the day)); the color vision deficiency correction device is configured to perform color vision deficiency correction on the image collected by the camera to generate a target image (Paragraphs [1653]-[1654]: he display device (62) comprises adaptable optics or VFEs, for example, similar to VFE (1020) described in FIGS. 10B and 10C. In some embodiments, the VFEs or adaptable optics may be altered as to modify the phase and/or focus of the wavefront of a given color component of an image incident thereon. As described above, the shape of the VFE (1020) may be modified, thus varying the phase, wavefront shape, and possibly the focus of the light incident thereon. Thus, the shape of the VFE may be modified to adjust the focal depth of a given color component of the wavefront incident thereon…a first color component may be shifted from a first position to a second position on the focal plane. The second position may be configured to correct for lateral chromatic aberrations, such that the first color component is focused at approximately the same position as at least a second color component on the focal plane. In some embodiments, the position of the second component is focused on the fovea of the eye; Paragraph [1668]: user may then specify a desired correction, which may define an optical prescription, to the ophthalmic system through an appropriate feedback mechanism (e.g., a user interface). Or, in another embodiment, the user may have the option of incrementally increasing or decreasing a prescription (e.g., changing the focus and/or wavefront) until the user arrives at a comfortable viewing prescription. See, for example, the description herein connection with phoropter technology. In some embodiments, the ophthalmic system may automatically incrementally increase or decrease a prescription based on the user input into the feedback mechanism; Paragraph [1892]: the ophthalmic system may, for example, test more than once a day, twice a week, three times a week, four times a week, five times a day, six times a week or more. In some embodiments, the frequency of regularly scheduled tests may be automatically adjusted based on trending color blindness testing results and/or based on a detection that the wearer is having difficulty distinguishing colors. In such cases, the system may be able to better detect the severity or time-variation of a wearer's color detection deficiency by testing the wearer's color vision at various times of day and in various light conditions. Similarly the system may be able to obtain more complete and/or accurate results by testing a wearer's color vision repeatedly at different depth planes, degrees of accommodation, and/or areas of the retina. Accordingly, the system may be able to vary the depth plane, accommodation, and/or area of the retina when administering a color vision test); the projector is configured to project the target image onto a glasses lens surface (Fig. 5; Fig. 10C; Paragraph [1444]: display lens (106) may comprise one or more transparent mirrors positioned by the housing (108) in front of the user's eyes (20) and configured to bounce projected light (38) into the eyes (20) and facilitate beam shaping, while also allowing for transmission of at least some light from the local environment. As illustrated, two wide-field-of-view machine vision cameras (16) are coupled to the housing (108) to image the environment around the user; in one embodiment these cameras (16) are dual capture visible light/non-visible (e.g., infrared) light cameras); and the second optical element is configured to transmit the target image on the glasses lens surface to human eyes (Fig. 10C; Paragraph [1500]: Some VFEs such as deformable membrane (e.g., lens or mirror) VFEs (1020) are coupled to a set of electrodes (1022) that are then selectively controlled in order to modify the shape of the membrane (e.g., lens or mirror), and consequently change the phase, wavefront shape, and possibly the focus of the light. As shown in FIG. 10B, the electrodes (1022) may be controlled in a manner such that the shape of the VFE (1020) complements the shape of the cornea (1026) (or other refractive error) such that the image may be appropriately viewed by the user's eye as shown in FIG. 10C. It should be appreciated that such techniques of changing the shape of the VFE (1020) for every frame (or every pixel) may be used for other applications such as other types of causes of refractive errors as detailed below as well, and the astigmatism example of FIG. 10C is an example only). Samec teaches that this will allow for selecting the appropriate image modification program to apply to the images projected to the user (Paragraph [1679]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Song, in view of Kawaba with the features above as taught by Samec so as to allow for selecting the appropriate image modification program to apply to the images projected to the user as presented by Samec.
Regarding claim 17, Song, in view of Kawaba, and further in view of Samec teaches the pair of smart glasses according to claim 16, Samec discloses wherein if the pair of smart glasses is a pair of VR glasses, both the first optical element and the second optical element are reflecting mirrors (Fig. 10C; Paragraphs [1507]-[1511]: adaptable optics of each waveguide may comprise a reflective optical element such as a deformable membrane mirror or a partially or fully transmissive optical element such as a dynamic lens (e.g., a liquid crystal lens, an electro-active lens, a conventional refractive lens with moving elements, a mechanical-deformation-based lens, an electrowetting lens, an elastomeric lens, or a plurality of fluids with different refractive indices). For example, lenses of a first waveguide may be identified to receive light of the wavefront of an image from one of the plurality of displays. The lenses of an identified waveguide may be selectively deformed or addressed to reflect or pass the light while modifying the incident wavefront and generating a desired wavefront curvature indicative of focal distance to correct for the irregular shape of the cornea…the ophthalmic system is a VR head mounted display system that is opaque and blocks the transmission of ambient light formed in front of the user and the VR head mounted display. The VR head mounted display may be configured to display only virtual image content to the wearer or user. In some embodiments, where ambient light is formed in front of the user and thus is blocked by the VR head mounted display system, the VR head mounted display system may, however, include outward facing cameras); and if the pair of smart glasses is a pair of AR glasses, the first optical element is a beam splitter, and the second optical element is a beam combiner (Fig. 3A; Paragraph [1510]: the ophthalmic system may be an augmented reality system that uses AR and/or VR techniques to compensate for the shape of a user's cornea and/or otherwise correct for vision defects. For example, the ophthalmic system may be an augmented reality head mounted display system configured to pass light from the world in front of the user of the augmented reality system into an eye of a person wearing the ophthalmic system; Paragraph [1862]: wearable device 2050 can be configured to project an illuminating beam 2038 from an optical source 2068 into the eyes 2020 of the wearer 2060. In some embodiments, the optical source 2068 can be a part of the illuminating system of the wearable augmented reality device/virtual reality device 2050 that is configured to provide illumination to the display lens 2076 and/or to the eyes of the wearer. In some such embodiments, the illuminating beam 2038 can be projected from the display lens 2076 to the eye of the user. In some embodiments, the optical source 2068 can be an auxiliary optical source disposed on a side of the display system 2062. In such embodiments, the wearable augmented reality device/virtual reality device 2050 can include optical components, such as, for example, deflectors, reflectors, beam splitters, diffractive optical elements lenses, etc. to direct the illuminating beam 2038 towards the wearer's eye 2020).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D SALVUCCI whose telephone number is (571)270-5748. The examiner can normally be reached M-F: 7:30-4:00PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, XIAO WU can be reached on (571) 272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW SALVUCCI/Primary Examiner, Art Unit 2613